     Case 2:19-cr-00126 Document 50 Filed 07/22/20 Page 1 of 3 PageID #: 201



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                CHARLESTON DIVISION


UNITED STATES OF AMERICA,



v.                                          CRIMINAL ACTION NO. 2:19-cr-00126

JOHN EDWARD ROACH, II



                       MEMORANDUM OPINION AND ORDER

       Pending before the court is Defendant John Edward Roach’s pro se letter-form

motion for compassionate release. [ECF No. 49]. For the reasons that follow, the

motion is DENIED without prejudice.

       The First Step Act empowers criminal defendants to request compassionate

release for “extraordinary and compelling reasons.” 18 U.S.C § 3582(c)(1)(A)(i). But

before they make such requests, defendants must ask the Bureau of Prisons (“BOP”)

to do so on their behalf and then wait 30 days. See § 3582(c)(1)(A). Upon such a motion

from BOP or from a defendant (after BOP denies the request or thirty days have

elapsed since the request was filed), a court “may reduce the term of

imprisonment….” 18 U.S.C. § 3582(c)(1)(A)(i).

       Though some district courts have waived Section 3582’s exhaustion

requirement because of the COVID-19 pandemic, 1 the majority of district courts have


1
 See e.g.,United States v. Paul Gileno, No. 3:19-CR-161-(VAB)-1, 2020 WL 1916773, at *5 (D. Conn.
Apr. 20, 2020) (finding that the exhaustion requirement should be waived as undue delay in
    Case 2:19-cr-00126 Document 50 Filed 07/22/20 Page 2 of 3 PageID #: 202



found that failure to exhaust administrative remedies is a death knell to a

defendant’s request for compassionate release. 2 I recently held in agreement with

the majority of courts, finding that a defendant must exhaust his or her

administrative remedies before motioning this court. United States v. Thompson, ---

F.Supp.3d---, No. 2:18-CR-00105, 2020 WL 2121371, at *4 (S.D.W. Va. May 5, 2020).

I adopt and incorporate my reasoning in Thompson here. See id.

       Mr. Roach has made no representations to the court that he has filed a request

with the Warden and waited the requisite 30 days. Accordingly, I do not reach the

merits of Mr. Roach’s pro se letter-form motion for compassionate release. The

motion, [ECF No. 49], is DENIED without prejudice for failure to exhaust

administrative remedies, which means he is not barred from bringing the motion




defendant’s release could result in catastrophic health consequences for him in light of his underlying
health conditions and the COVID-19 pandemic); United States v. Jones, Criminal No. 3:11cr249-MHL,
ECF No. 47 (E.D. Va. Apr. 3, 2020) (finding that the defendant’s “unique circumstances and the
exigency of a rapidly advancing pandemic” justified waiver of the exhaustion requirement); United
States v. Perez, No. 17 Cr. 513 (AT), 2020 WL 1546422, at *3 (S.D.N.Y. Apr. 1, 2020) (finding that the
defendant’s “undisputed fragile health, combined with the high risk of contracting COVID-19 in the
[Metropolitan Correctional Center], justifies waiver of the exhaustion requirement,” because the
defendant had “less than three weeks remaining on his sentence” and suffered “severe side effects”
from two surgeries); United States v. Calvin, No. 19 Cr. 179 (JBA), 2020 WL 1613943, at *2 (D. Conn.
Apr. 2, 2020) (finding that “all three exceptions to the exhaustion requirement apply to Defendant’s
request”).

2
 See e.g., United States v. Wright, No. 17 CR 695 (CM), 2020 WL 1922371, at *1 (S.D.N.Y. Apr. 20,
2020); United States v. Feiling, No. 3:19 CR 112 (DJN), 2020 WL 1821457, at *5 (E.D. Va. Apr. 10,
2020; United States v. Underwood, No. CR TDC-18-0201, 2020 WL 1820092, at *2 (D. Md. Apr. 10,
2020); United States v. Sundblad, No. CV 6:16-CR-00047-JMC, 2020 WL 1686237, at *2 (D.S.C. Apr.
7, 2020); United States v. Carver, No. 19 Cr. 6044, 2020 WL 1604968, at *1 (E.D. Wa. Apr. 1, 2020);
United States v. Clark, No. 17 Cr. 85 (SDD), 2020 WL 1557397, at *3 (M.D. La. Apr. 1, 2020); United
States v. Williams, No. 15 Cr. 646, 2020 WL 1506222, at *1 (D. Md. Mar. 30, 2020); United States v.
Garza, No. 18 Cr. 1745, 2020 WL 1485782, at *1 (S.D. Cal. Mar. 27, 2020); United States v. Zywotko,
No. 19 Cr. 113, 2020 WL 1492900, at *1 (M.D. Fla. Mar. 27, 2020); United States v. Eberhart, No. 13
Cr. 313 (PJH), 2020 WL 1450745, at *2 (N.D. Cal. Mar. 25, 2020); United States v. Hernandez, No.
18 Cr. 834 (PAE), 2020 WL 1445851, at *1 (S.D.N.Y. Mar. 25, 2020); United States v. Cohen, No. 18
Cr. 602 (WHP), 2020 WL 1428778. at *1 (S.D.N.Y. Mar. 24, 2020).
   Case 2:19-cr-00126 Document 50 Filed 07/22/20 Page 3 of 3 PageID #: 203



again after he has petitioned BOP and waited 30 days. The court DIRECTS the Clerk

to send a copy of this Order to the defendant and counsel, the United States Attorney,

the United States Probation Office, and the United States Marshal.

                                       ENTER:       July 22, 2020
